 

[tlogo1.jpg]

Barry G. Caldwell

President and CEO

 

August 10, 2012

 

Mr. James E. Francese

1911 Walker Avenue

Monrovia, CA 91016

 

Dear Jim,

 

STAAR Surgical Company is pleased to offer you the position of Vice President,
Global Marketing, reporting to Barry Caldwell, President and Chief Executive
Officer. When you accept this offer and begin employment, your beginning wage
will be $10,000 per bi-weekly pay period for 26 pay periods per year ($260,000
per year), in addition to all the benefits offered in our current policy. As a
member of the Executive Team, you will be entitled to an Executive Health
Program and a Variable Universal Executive Life Insurance policy, which would
include a $500,000 death benefit.

 

The Board of Directors has approved your option to purchase up to 50,000 shares
of STAAR Surgical Company Common Stock. The options will vest over a period of
three years, one third will vest upon the first year anniversary of grant date,
one third after the second and one third after the third year anniversary of the
grant date.

 

As a participant in the Executive Long Term Incentive Plan, you will also be
eligible for annual stock equity grants which generally are a combination of
Stock Options and Restricted Shares.

 

In addition, you will be eligible to participate in our Corporate Annual
Incentive Bonus Program. You will have a target bonus of 40% of your annual
salary, which will be payable on an annual basis and subject to the successful
achievement of corporate and personal goals and objectives. Bonus awards are
subject to recommendation by the Compensation Committee of the Board of
Directors and approved by the entire Board of Directors.

 

You will also be eligible to participate in the Executive Change of Control and
Severance program.

 

You may begin work upon acceptance of this offer and the successful completion
of a reference check, background check and drug screen.

 

Please make note, employment is at the mutual consent of the employee and STAAR
and can be terminated "at will," with or without cause, by either you or STAAR
in its sole discretion at any time.

 

On your first day of employment you will need to bring with you identification
in order to complete all necessary paperwork, including your Employment
Eligibility Verification (Form I9).

 

1911 Walker Avenue, Monrovia, CA 91016 t. 626.303.7902 www.staar.com

 

 

 

 

[tlogo1.jpg]

Barry G. Caldwell

President and CEO

 

While employed by STAAR Surgical, you shall not disclose, use, disseminate,
lecture upon, write about, or exploit in any way, directly or indirectly,
confidential proprietary information you gained during your employment with
Abbott Medical Optics for STAAR Surgical's benefit.

 

Jim, we are very excited about the possibility of you joining the STAAR
Executive Team, helping us accomplish our mission and we hope you enjoy the many
great opportunities STAAR has to offer. We look forward to you joining our Team.

 

Thank you, Accepted by:

 

/s/ Barry G. Caldwell   /s/ James E. Francese Barry G. Caldwell   James E.
Francese President, Chief Executive Officer and   Vice President Global
Marketing Director (principal executive officer)    

 

1911 Walker Avenue, Monrovia, CA 91016 t. 626.303.7902 www.staar.com

 

 

 